DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims    
Claims 16-30 are pending (claim set as filed on 11/03/2018).

Election/Restrictions
Applicant’s election without traverse of Group I, method claims, in the reply filed on 10/14/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 20-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
	Therefore, method claims 16-19 and 24-30 are presented for examination.

Priority
	This application is a 371 of PCT/US17/30923 filed on 05/03/2017 which has provisional applications to 62/405,064 filed on 10/06/2016 and 62/331,381 filed on 05/03/2016.

Information Disclosure Statement
	The IDS filed on 02/06/2019 and 05/31/2019 have been considered.
Drawings
	The drawings filed on 11/03/2018 have been accepted.

Claim Rejections - 35 USC §102, Anticipation
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 16-19, 24, and 28-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kam (WO 2015/157664 A2 - cited by the ISA and in the IDS filed on 02/06/2019). 
Kam’s general disclosure relates to compositions, systems, and methods of cell expansion, stimulation and/or differentiation (see abstract & ¶ [0003]). 
Regarding claims 16 and 30, Kam discloses a method of improving cell expansion (method of cell expansion; paragraph [0008]) comprising: (a) culturing cells on a mesh substrate comprising polydimethylsiloxane and polycaprolactone (culturing cells on a mesh substrate comprising polydimethylsiloxane and polycaprolactone; paragraphs [0008], [0010]), (b) wherein said mesh comprises fibers with rigidity of 10 to the fourth power to 10 to the fifth power Pa (mesh comprises fibers with rigidity of 50 kPa (5 times 10 to the fourth power Pa) to 10 MPa (greater than 10 to the fifth power Pa); paragraph [0070]) and is formed by electrospinning (electrospun mesh; paragraphs [0007], [0049]), and (c) wherein the fibers have diameters of 1.0-
Regarding claim 17, Kam teaches the surfaces may be coated with combinations of antibodies (see ¶ [0080], [0099]).
Regarding claim 18, Kam teaches exposing cells, for example T cells and/or stem cells, to meshes of varying rigidities, fiber diameters, and mesh densities over periods ranging from 3 to 17 days or 5 to 25 days (see ¶ [0050]). 
Regarding claims 19 and 24, Kam teaches cells are isolated from an individual, the cells are expanded in vitro by a method described herein, and the cells are transfused back to an individual in need thereof (see ¶ [0016]). Kam teaches current immunotherapy technologies reprogram T cells ex vivo to target leukemia. During this process, cells are transfected and expanded (see ¶ [0006]). 
Regarding claim 29, Kam teaches surfaces of the invention may be coated with combinations of anti-CD2 antibodies and a B7 molecule and in particular anti-CD3 antibodies and anti-CD28 antibodies (see ¶ [0080]). 


Claim Rejections - 35 USC §103, Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claims 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Kam as applied to claims 16-19, 24, and 28-30 above, and in view of Berenson (US 2002/0058019 A1). 
Kam’s disclosure is taught above as it pertains to a method of cell expansion on a mesh substrate.
However, Kam does not teach: wherein the patient has chronic lymphocytic leukemia (CLL) (claims 25-27).
Berenson’s relates generally to methods for stimulating cells, and more particularly, to a novel method to concentrate and stimulate cells that maximizes stimulation and/or proliferation of such cells; and also relates to compositions of cells, including stimulated T-cells having specific phenotypic characteristics (see abstract & ¶ [0002]). Berenson teaches biocompatible surfaces, such surfaces may be biodegradable or non-biodegradable wherein the non-biodegradable surfaces may comprise poly(dimethysiloxane) (see ¶ [0013]-[0014]). Berenson teaches T-cells obtained from a patient with B-cell chronic lymphocytic leukemia (see ¶ [0053], [0168]-[0169]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select T-cells from a patient with chronic lymphocytic leukemia such as taught by Berenson in the method of Kam. The ordinary artisan would have been .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 16 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4, and 7 of U.S. Patent no. 10,301,590 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 16, ‘590 teaches “a method of improving cell expansion comprising culturing cells on a mesh substrate comprising fibers with a diameter of about 10 nm to about 1000 nm and a pore size of about 0.5 μm to about 100 μm, wherein said fibers comprise a mixture of polydimethylsiloxane and polycaprolactone in a ratio, and wherein said cells are T-cells” (see ‘590’s claims 1-2 and 7).
Regarding claim 19, ‘590 teaches “the method of claim 1, wherein said cells are i. isolated from an individual, ii. expanded in vitro, and iii. transfused back to an individual in need thereof” (see ‘590’s claim 4).

Conclusion

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nghi Nguyen whose telephone number is (571) 270-3055 and fax number is (571) 270-4055. The examiner can normally be reached on Monday – Friday from 9:00 a.m. to 3:00 p.m. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NGHI V NGUYEN/Primary Examiner, Art Unit 1653